159 Mich. App. 57 (1987)
406 N.W.2d 473
PEOPLE
v.
CATANIA
Docket No. 98516.
Michigan Court of Appeals.
Decided April 6, 1987.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Paul L. Maloney, Prosecuting Attorney, and Brian Berger and John T. Burhans, Assistant Prosecuting Attorneys, for the people.
Law Offices of Michael C. Dorstewitz (by Michael C. Dorstewitz), for defendant on appeal.
Before: DANHOF, C.J., and J.H. GILLIS and M.J. KELLY, JJ.

ON REMAND
PER CURIAM.
The facts in this case are set forth at 140 Mich App 755; 366 NW2d 38 (1985) and at 427 Mich 447; 398 NW2d 343 (1986). We originally reversed the defendant's convictions of possession with intent to deliver cocaine, MCL 333.7401(1) and (2)(a)(iv); MSA 14.15(7401)(1) and (2)(a)(iv), and possession with intent to deliver marijuana, MCL 333.7401(1) and (2)(c); MSA 14.15(7401)(1) and (2)(c). A majority thought that the warrantless ruse entry by a confidential police informant into defendant's home violated defendant's reasonable expectation of privacy and we therefore suppressed the fruits of the warrantless search. The Supreme Court, agreeing with Judge GILLIS' dissent, found that the warrantless ruse entry did not violate either the Fourth Amendment of the United *59 States Constitution or Michigan Const 1963, art 1, § 11 for reasons which need no repeating here. The Court then remanded the cause to this Court for "consideration of the remaining issues". The remaining issues are four and our examination of them finds no error requiring reversal.
I
Did the trial court err in finding the first search warrant valid?
The magistrate in this case issued the search warrant based upon a document entitled "Affidavit and complaint for the search warrant," signed by Daniel P. Peppel as "affiant." There are two pages to this document, only the first of which is signed. However, included on the first page are two sections in which Peppel directs the reader to an "attached affidavit," in obvious reference to the second page. We conclude that, if the document is viewed as a whole and read in its entirety, the term "affiant" as used on both pages refers to the same individual whose signature has, in fact, been provided. Moreover, we conclude that the affidavit in question adequately establishes informant credibility and reliability of information. See People v Sherbine, 421 Mich 502; 364 NW2d 658 (1984). The trial court thus did not err in concluding that the first search warrant was valid.
II
Did the trial court err in finding items seized pursuant to the authority of the invalid second warrant admissible under the plain view doctrine?
Although the affidavit and complaint for the second search warrant are sufficiently detailed, the search warrant itself is blank. The trial court *60 determined that the second search warrant was invalid but nevertheless held that the items seized under authority of the second warrant were admissible pursuant to the plain view doctrine. We agree. The police were justified in searching defendant's closets and drawers under the authority of the first search warrant and thus had "prior justification for intrusion into the otherwise protected area" when they observed the items listed on the second warrant. Coolidge v New Hampshire, 403 US 443; 91 S Ct 2022; 29 L Ed 2d 564 (1971); People v Blackburne, 150 Mich App 156, 165; 387 NW2d 850 (1986), lv den 425 Mich 869 (1986).
III
Did the trial court abuse its discretion in denying the motion to suppress statements made by defendant after he stated he did not understand his Miranda[1] rights?
Detective William Tucker testified that, after he discovered a tray which contained a substance believed to be marijuana, he read defendant his Miranda rights from a card. Defendant said he did not understand his rights and Tucker told him the best thing he could do was not to say anything because anything he said could be used against him. Thereafter the officer asked him no more questions. Defendant then subsequently volunteered that he had some marijuana or grass in his bedroom. The trial court did not err in refusing to suppress defendant's voluntary statements.
IV
Did the trial court err in denying defendant's motion for a directed verdict?
*61 Defendant's possession of the controlled substances was clearly established at trial and an intent to deliver may be inferred from the amount of controlled substance possessed. The court did not err in denying defendant's motion for a directed verdict on this basis. See People v Ferguson, 94 Mich App 137, 151; 288 NW2d 587 (1979), and Wayne Co Prosecutor v Recorder's Court Judge, 119 Mich App 159, 162-163; 326 NW2d 825 (1982).
Affirmed.
NOTES
[1]  Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).